Order unanimously reversed and matter remitted to the Monroe County Court for further proceedings in accordance with the memorandum. Memorandum: If the court based its decision upon any part of the minutes of the Grand Jury in passing upon the original motion for a writ of error coram nobis, then such part of the minutes should be part of the record on appeal and the court should grant access thereto for the purpose of making up the record on appeal. However, if the court did not base its decision on the minutes, then such steps should be taken as might be necessary to correct and amend the recitals in the original order denying the writ of error coram nobis. (Appeal from order of Monroe County Court denying motion by defendant for an inspection of the Grand Jury minutes.) Present — Bastow, J. P., Goldman, Halpern, McClusky and Henry, JJ.